Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 7, 2020

                                     No. 04-19-00764-CV

                                       Nancy ALANIS
                                         Appellant

                                              v.

   WELLS FARGO BANK NATIONAL ASSOCIATION as Trustee for the Pooling and
 Servicing Agreement Dated as of October 1, 2006 Securitized Asset Backed Receivables LLC
Trust 2006-NC3 Mortgages Pass Through Certificates, Series 2006 NC3, Mackie Wolf Zientz &
                      Mann, PC, and Ocwen Loan Servicing, LLC.,
                                        Appellees


                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-03042
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Irene Rios, Justice


       Appellant’s motion for rehearing was due on or before July 13, 2020. Appellant’s pro se
motion for rehearing was untimely filed. Nevertheless, the panel has considered the merits of
Appellant’s motion for rehearing. The motion is DENIED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court